June 30, 2011 Donald B. Field Staff Attorney US Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 Re: The Guitammer Company, a Nevada corporation Form 10-12G Filed May 27, 2011 File No. 000-54331 Mr. Field: Because of vacation schedules, we are not able to file by July 1, 2011 an Amendment to the referenced registration statement responding to the Commission Staff’s comment letter dated June 17, 2011. We plan to file the Amendment on or before July 8, 2011. Very Truly Yours, s/ Mark A. Luden Mark A. Luden, President
